Exhibit 10.36

THIRD AMENDMENT

to

MANAGEMENT AND OPERATIONS AGREEMENT

AMENDED AND RESTATED

As of January 1, 2005

This Third Amendment (the “Third Amendment”) to the Management and Operations
Agreement Amended and Restated as of January 1, 2005 (the “A&R Management
Agreement”), as amended by the First Amendment to A&R Management Agreement dated
as of April 1, 2007 (the “First Amendment”) and the Second Amendment to A&R
Management Agreement dated as of December 31, 2008 (the “Second Amendment”) (the
A&R Management Agreement, the First Amendment and the Second Amendment are
collectively referred to as the “2005 Management Agreement”) is effective as of
the Closing Date (as defined below), by and among State Automobile Mutual
Insurance Company (“State Auto Mutual”), State Auto Financial Corporation
(“STFC”), State Auto Property & Casualty Insurance Company (“State Auto P&C”),
Milbank Insurance Company (“Milbank”), State Auto Insurance Company of Ohio (“SA
OH”), Meridian Security Insurance Company (“Meridian Security”), Meridian
Citizens Mutual Insurance Company (“Meridian Citizens Mutual”), Meridian
Insurance Group, Inc. (“MIGI”), Farmers Casualty Insurance Company (“Farmers
Casualty”), Stateco Financial Services, Inc. (“Stateco”), SA Software Shelf,
Inc. (“SA Software,” formerly known as Strategic Insurance Software, Inc.), 518
Property Management and Leasing, LLC (“518 PML”), State Auto Florida Insurance
Company (“SA FL”), Beacon National Insurance Company (“Beacon”), Beacon Lloyds,
Inc. (“BLI”), Beacon Lloyds Insurance Company (“Beacon Lloyds”) (Beacon, BLI and
Beacon Lloyds are collectively referred to herein as the “Beacon Insurers”),
Patrons Mutual Insurance Company of Connecticut (“Patrons”) and Litchfield
Mutual Fire Insurance Company (“Litchfield”) (Patrons and Litchfield are
collectively referred to herein as the “Patrons insurers”). This Third Amendment
shall be effective and operative as set forth in Section 2 of this Third
Amendment.

Background Information

The 2005 Management Agreement describes the operating relationship among
substantially all of the affiliates of State Auto Mutual and State Auto Mutual,
the ultimate controlling person in the State Auto Mutual insurance holding
company system.

Pursuant to the terms of the First Amendment, the parties (i) added SA FL as a
party to the 2005 Management Agreement and (ii) added the Beacon Insurers as
parties to the 2005 Management Agreement, provided that the arrangements between
the Beacon Insurers, State Auto P&C and State Auto Mutual recognized that Beacon
had its own employee force performing services for it and the other Beacon
Insurers.

Pursuant to the terms of the Second Amendment, the parties (i) amended the 2005
Management Agreement as necessary to reflect the fact that Beacon employees
became employees of State Auto P&C effective January 1, 2008; (ii) added the
Patrons Insurers as parties to the 2005 Management Agreement; and
(iii) authorized the State Auto Mutual Board of Directors to appoint a member of
its Nominating and Governance Committee as a non-voting member of the
Compensation Committee of the Board of Directors of STFC. Not listed among



--------------------------------------------------------------------------------

the Patrons Insurers is Provision State Insurance Company which was dissolved
effective December 30, 2008.

For purposes of the 2005 Management Agreement and this Third Amendment, the
“Mutual Group” or the “State Auto Mutual Group” shall mean State Auto Mutual,
Meridian Security, Citizen, MIGI, SA FL, the Beacon Insurers and the Patrons
Insurers, and the “State Auto Financial Group” shall mean STFC, State Auto P&C,
Milbank, SA OH, Farmers Casualty, Stateco, SA Software and 518 PML.

With this Third Amendment, the parties hereto intend to amend the 2005
Management Agreement as necessary to remove all references to State Auto
National Insurance Company (“State Auto National”) as a party to the 2005
Management Agreement. All issued and outstanding stock of State Auto National is
being sold to Hallmark Insurance Company (“Hallmark”) under a Stock Purchase
Agreement dated August 9, 2010, between STFC as Seller and Hallmark as Buyer
(“Stock Purchase Agreement”). As a result thereof, State Auto National will
cease to be affiliated with any of the State Auto Insurance Companies, and thus
will no longer qualify to be a party to the 2005 Management Agreement as of the
Closing Date (as defined in the Stock Purchase Agreement).

In response to a recommendation from each of their Independent Committees, the
Boards of Directors of the State Auto Financial Group and the State Auto Mutual
Group have each approved this Third Amendment.

Statement of Agreement

In consideration of the mutual covenants set forth herein and INTENDING TO BE
LEGALLY BOUND HEREBY, the parties to this Third Amendment agree to amend the
2005 Management Agreement as follows:

1. Capitalized terms used in this Third Amendment (including the Background
Information) which are not otherwise defined herein shall have the meanings
ascribed such terms in the 2005 Management Agreement.

2. Concurrently with the Closing Date of the Stock Purchase Agreement, State
Auto National will be removed as a party to the 2005 Management Agreement, and
each provision of the 2005 Management Agreement will be deemed amended or
deleted as necessary to remove any and all references to State Auto National
effective as of the Closing Date of the Stock Purchase Agreement.
Notwithstanding the foregoing, this Third Amendment shall only become operative
if and when it has been approved, or deemed approved, by all insurance
regulators whose approval is necessary to implement the terms of this Third
Amendment with respect to State Auto National. If this Third Amendment is not
approved as described in this section, this Third Amendment shall be deemed null
and void and shall not become operative to amend the 2005 Management Agreement
in any manner whatsoever.

 

2



--------------------------------------------------------------------------------

3. This document is an amendment to the 2005 Management Agreement, and in the
event of any inconsistencies between the provisions of the 2005 Management
Agreement and this Third Amendment, the provisions of this Third Amendment shall
control. Except as expressly amended hereby, the 2005 Management Agreement shall
continue in full force and effect without change for the balance of the term
thereof.

IN WITNESS WHEREOF, the parties hereto have entered into this Third Amendment.

 

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY STATE AUTO FINANCIAL CORPORATION STATE
AUTO PROPERTY & CASUALTY INSURANCE COMPANY STATE AUTO INSURANCE COMPANY OF OHIO
FARMERS CASUALTY INSURANCE COMPANY MERIDIAN SECURITY INSURANCE COMPANY MERIDIAN
CITIZENS MUTUAL INSURANCE COMPANY STATE AUTO FLORIDA INSURANCE COMPANY BEACON
NATIONAL INSURANCE COMPANY BEACON LLOYDS, INC. BEACON LLOYDS INSURANCE COMPANY
PATRONS MUTUAL INSURANCE COMPANY OF CONNECTICUT LITCHFIELD MUTUAL FIRE INSURANCE
COMPANY MERIDIAN INSURANCE GROUP, INC. STATECO FINANCIAL SERVICES, INC. MILBANK
INSURANCE COMPANY SA SOFTWARE SHELF, INC. 518 PROPERTY AND MANAGEMENT LEASING,
LLC

By:

 

/s/ Robert P. Restrepo, Jr.

 

Robert P. Restrepo, Jr., President

 

3